Citation Nr: 1013733	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-21 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to VA death pension.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran, who died in August 2001, served on active duty 
from June 1945 to December 1946.  The appellant is his son, 
who seeks VA death pension as the surviving child of a 
deceased veteran of a period of war.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an February 2007 decision by the RO.  

Throughout the appeal, the appellant has raised contentions 
to the effect that he is entitled to accrued benefits which 
were due the Veteran at the time of his death.  That claim 
has not been certified to the Board on appeal nor has it 
otherwise been developed for appellate purposes.  Therefore, 
the Board has no jurisdiction over that claim and it will not 
be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2001).  However, it is referred to the RO 
for appropriate action.


FINDING OF FACT

The appellant was married to K. H. in October 2003. 


CONCLUSION OF LAW

The criteria for VA death pension have not been met.  
38 U.S.C.A. §101(4), 1542, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.57 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims, require that an appellant be 
notified of VA's responsibilities in obtaining information to 
assist in completing a claim and that the claimant's duties 
in obtaining information and evidence to substantiate a claim 
be identified.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, adding subsection (b)(3) stating that no duty 
to provide § 5103(a) notice arises when "as a matter of law, 
entitlement to the benefit claimed cannot be established." 73 
Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  In this case, a 
VCAA notice is not required because entitlement to the 
benefit claimed cannot be established as a matter of law.  
This is explained in greater detail below.

The Board must also determine whether VA has met its 
statutory duty to assist the appellant in the development of 
the issue of entitlement to VA death pension.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met that duty.

Following the Veteran's death, the appellant filed a claim of 
entitlement to VA death pension, and there is no issue as to 
providing an appropriate application form or completeness of 
the application. 

Following the receipt of that application, VA notified the 
appellant of the criteria for VA death pension, as well as 
the information and evidence necessary to substantiate and 
complete his claim.  In this regard, he was informed of the 
evidence and information he needed to provide and the 
evidence VA would attempt to obtain.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service separation record and death certificate; 
the appellant's marriage license; records reflecting the 
appellant's treatment from February 1995 through November 
2005; and statements from the appellant's wife, dated in June 
2006 and February 2010.  In developing the record, VA also 
offered the appellant an opportunity to present additional 
evidence and argument at a hearing on appeal.  However, he 
has yet to accept that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.



The Facts and Analysis

The appellant contends that he is entitled to VA death 
pension, based on the Veteran's service.  He states that he 
is an only child and that the Veteran wanted him to have his 
VA pension after the Veteran died.  Indeed, he states that 
the Veteran's wishes were set forth in his will.  Therefore, 
he maintains that he should receive VA death pension.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that there is no legal basis for the appellant's 
claim.  Accordingly, the appeal will be denied.  

VA pays death pension benefits to the surviving child of a 
veteran with no personal custodian based upon an annual rate 
established by law and reduced by the child's countable 
annual income.  38 U.S.C.A. § 1542 (West 2002); 38 C.F.R. 
§§ 3.3(b)(4), 3.24 (2008).

VA law provides that the term child of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years or an illegitimate 
child; and is under the age of 18 years; or before reaching 
the age of 18 years, became permanently incapable of self- 
support; or after reaching the age of 18 years and until 
completion of education or training, but not after reaching 
the age of 23, is pursuing a course of instruction at an 
approved educational institution. 38 U.S.C.A. § 101(4) (West 
2002); 38 C.F.R. § 3.57 (2009).

Although the appellant is the Veteran's son, he does not meet 
the criteria to be considered a child of the Veteran for the 
purpose of granting VA death pension.  The evidence shows 
that the Veteran has been married to K. H. since October 
2003.  That he was not married at the time of the Veteran's 
death is of no force or effect.  The law makes no distinction 
as to the time of his marriage.  It only requires that he be 
unmarried.  

As the appellant is shown to be presently married, the Board 
finds he is not a child for VA benefits purposes.  Therefore, 
he does not have basic eligibility for an award of VA death 
pension.  The law is dispositive of the issue, and, 
therefore, the claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

In arriving at this decision, the Board need not reach any 
questions regarding the Veteran's entitlement to benefits 
prior to his death or the appellant's age or incapacity.  The 
Board notes, however, that the appellant or the Veteran, or 
both, were under the unfortunate misconception that a Veteran 
was automatically entitled to claim a pension at the age of 
65, but that if he did not do so prior to his death, the 
appellant was entitled to claim the amount that had 
accumulated plus interest.  Even if that had been stated in 
the Veteran's will, there is no basis in the law or 
regulations for such entitlement.  As noted above, certain 
criteria must be met before VA death pension may be granted.  
Because the appellant does not meet those criteria, he is not 
eligible for VA death pension.  In this regard, the Board is 
bound by applicable statutes, VA regulations, and the 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (2002); 38 C.F.R. § 19.5 (2009).  "No equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].

ORDER

The appellant is not a child for VA benefits purposes; the 
appeal is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


